    


Exhibit 10.7(c)


PARTICIPANT AWARD AGREEMENT
(2019 PSU Program)


March 1, 2019
 
 Dear [Name]:
 
Pursuant to the terms and conditions of the Equitrans Midstream Corporation 2018
Long-Term Incentive Plan (as amended from time to time, the “Plan”) and the 2019
Performance Share Unit Program (the “Program”), effective January 1, 2019, the
Management Development and Compensation Committee (the “Committee”) of the Board
of Directors of Equitrans Midstream Corporation (the “Company”) grants you
«NumberUnits» Target Performance Share Units (the “Award”), the value of which
is determined by reference to the Company’s common stock.  The terms and
conditions of the Award, including, without limitation, vesting and
distribution, shall be governed by the provisions of this Participant Award
Agreement and the Program document attached hereto as Exhibit A; provided that
the Award is also subject to the terms and limits included within the Plan. As
approved, the Award will be settled in shares of Company common stock; however,
the Committee retains the discretion to settle the Award in cash, Company common
stock or any combination thereof.
 
The terms contained in the Plan and the Program are hereby incorporated into and
made a part of this Participant Award Agreement, and this Participant Award
Agreement shall be governed by and construed in accordance with the Program and
the Plan. In the event of any actual or alleged conflict between (a) the
provisions of the Plan and the provisions of this Participant Award Agreement,
the provisions of the Plan shall be controlling and determinative, and (b) the
provisions of this Participant Award Agreement and the terms of any written
employment-related agreement that you have with the Company (including any
confidentiality, non-solicitation, non-competition, change of control or similar
agreement), the terms of such employment-related agreement shall be controlling
and determinative.


You may access important information about the Company and the Plan through the
Company’s website. Copies of the Plan and Plan Prospectus can be found by
logging into the Fidelity NetBenefits website, which can be found at
www.netbenefits.fidelity.com, and clicking on the “Stock Plans” tab and then
following the prompts for your Plan documents. Copies of information generally
delivered to the Company’s shareholders can be found at
www.equitransmidstream.com by clicking on the “Investors” link on the main page
and then “Financial Filings” and “SEC Filings.” Paper copies of such documents
are available upon request made to the Company’s Corporate Secretary.


Your Award under the Program will be effective only if, no later than 45 days
after the date of this Participant Award Agreement, (a) you accept your Award
through the Fidelity NetBenefits website and (b) to the extent you are not
already subject to a confidentiality, non-solicitation and non-competition
agreement with the Company, you execute a confidentiality, non-solicitation and
non-competition agreement acceptable to the Company.
 
When you accept your Award through the Fidelity NetBenefits website, you shall
be deemed to have (a) acknowledged receipt of this Award granted on the date of
this Participant Award Agreement (the terms of which are subject to the terms
and conditions of this Participant Award Agreement, the Program document and the
Plan) and copies of this Participant Award Agreement, the Program document and
the Plan, and (b) agreed to be bound by all the provisions of this Participant
Award Agreement, the Program document and the Plan.




1